Citation Nr: 1003749	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from January 2004 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision that, in 
pertinent part, denied service connection for PTSD.  The 
Veteran timely appealed.

Records reflect that the Veteran canceled a hearing before RO 
personnel that was scheduled in December 2008.

The Veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for May 14, 2009.


FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through January 2007 and April 2007 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the January 2007 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f). 

The Board notes that the Veteran participated in combat and 
has been awarded a Combat Action Ribbon.  In the case of a 
Veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Service treatment records contain no findings of PTSD.  VA 
progress notes, dated in October 2005, include an assessment 
of PTSD.  In November 2005, a post-deployment screening for 
PTSD was positive; however, the Axis I diagnosis at that time 
was rule out PTSD.

During a March 2007 VA PTSD examination, the examiner 
reviewed the Veteran's claims file and noted the Veteran's 
past medical history.  The Veteran had been hospitalized in 
June 2006 and diagnosed with bipolar disorder and PTSD.  The 
Veteran's military history included serving on a machine gun 
crew in Iraq.  His military occupational specialty (MOS) was 
as a mortar man.  The Veteran then described some symptoms, 
which the examiner noted appear to be directly related to 
military trauma.  The examiner found that these symptoms did 
not meet the diagnostic criteria for a diagnosis of PTSD.  
The examiner added that many of the Veteran's previous PTSD 
symptoms have resolved, and his residual symptoms were common 
but not disabling in individuals with a history of combat 
exposure.

Specifically, on examination, the Veteran described chronic 
impaired impulse control consisting of violent mood swings 
where he destroyed his own property and had a history of 
assaulting other people.  The Veteran described impulsive 
behavior, such as making superficial cuts on his face and 
arms during dissociative episodes.  The examiner diagnosed a 
bipolar I disorder, which appeared related to active service 
and/or aggravated by his untreated mood disorder that was 
present prior to military service.  The examiner found that 
the Veteran's symptoms did not meet the DSM-IV criteria for 
PTSD.  The examiner indicated that the four symptoms that the 
Veteran presently had-intrusive recollections, avoiding 
conversations about combat, hypervigilance, and an 
exaggerated startle response-were not uncommon in most 
Veterans who were exposed to combat, but do not have PTSD.  
No diagnosis of PTSD was provided.

Notwithstanding the fact that service connection has been 
awarded for the Veteran's bipolar disorder, some PTSD 
symptoms have been documented in the claims file.  While 
there are clinical diagnoses of PTSD in some of the 
outpatient treatment records, those reports did not cite to 
and discuss the DSM-IV criteria and did not include a 
complete mental status interview with a discussion of the 
Veteran's stressors (combat service) and the criteria upon 
which a diagnosis was reached.  The March 2007 VA examination 
report is supported by the evidence of record, is more 
detailed and more persuasive, and is deserving of greater 
probative value.  A clear preponderance of the record is 
against a finding that the Veteran currently has PTSD.  

Without a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125, there is no basis to grant service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability").  Although the Veteran has stated that he has 
PTSD, he is a lay person, and lacks the requisite medical 
knowledge to make a competent diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, notwithstanding the 
Veteran's assertions, the competent evidence weighs against a 
finding that he currently has PTSD.  Hence, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


